JCDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered. Claims 1 and 5 have been amended, claims 1, 2, 5-9 and 12-15 remain pending and claims 12-15 have been withdrawn for being non-elected.


 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmer et al (US 2014/0342052) hereinafter Nehmer, in view of Bipen et al (WO 2011/048616 A2), hereinafter Bipen, Shen et al (WO2015/028784 A1) hereinafter Shen, and Woodyer et al (GB 2526383), hereinafter Woodyer GB and Evidentiary reference to WO2015075473 A1 to Woodyer et al., hereinafter Woodyer 2 as evidence that allulose is typically in crystalline form.


Independent claim 1 and its dependent claims 2, 5-8 are directed to a sweetner composition.
Claim 1 recites “A sweetener composition comprising allulose and a salt, wherein the salt is at least one selected from among sodium chloride, potassium chloride, magnesium chloride, calcium chloride, sodium glutamate, and sodium succinate, the allulose is in a form coated with the salt in which the salt- containing solution is sprayed onto the allulose, wherein the salt-containing solution consists of the salt and water, and the salt is present in an amount of 0.1 parts by weight to 1 part by weight relative to 100 parts by weight of the allulose”

General claim interpretation:
As recited the claim utilizes the trasitional phrase “comprising” in the preamble of independent claim 1. The phrase “comprising” is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). 
Regarding the limitation of “salt-containing solution consists of the salt and water” as recited includes “at least one salt selected from among sodium chloride, potassium chloride, magnesium chloride, calcium chloride, sodium glutamate, and sodium succinate”, thus the salt containing solution can have additiona ingredients that just one salt and water. Further, since the claim utilizes the trasitional phrase “comprising” in the preamble of independent claim 1, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or 
Claim 1 recites the limitation of spraying as “the salt- containing solution is sprayed onto the allulose”, the coating composition which makes claim 1a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.


Regarding claim 1, Nehmer teaches a sweetener particle comprising: at least about 10% and typically no more than 99% of a water soluble solid core selected from the group including psicose which is also known as allulose (abstract and paragraphs 0014 and 0015); and at least about 1%, typically no more than 90% of first solid layer coated upon the core, wherein the first solid layer includes optional flavorings and one or more non-carbohydrate sweeteners selected from the group including stevia extracts and glycyrrhizin acid and its salts (paragraphs 0012, 0013 and 0016).  Nehmer teaches that the sweetener particles are formed by applying the coating with spraying (paragraph 0019).  Thus the teachings of Nehmer make obvious a sweetener composition comprising allulose and a salt, wherein the allulose is in a form coated with a salt and the salt is sprayed onto the allulose.  

Amended claim 1 recites that the salt as present in an amount of 0.1-1 part by weight relative to 100 parts by weight of allulose as recited in claim 1 “the salt is at least one selected from among sodium chloride, potassium chloride, magnesium chloride, calcium chloride, sodium glutamate, and sodium succinate”, which is not taught by Nehmer, however utilization of  allulose as a sweetener in combination with other sweeteners to achieve a synergistic sweetening effect was known and taught by Woodyer GB abstract. Woodyer also teaches sweetener composition comprising allulose can also comprise taste improving additive, a flavoring agent, etc.(Page 12, lines 21-23). Similarly inclusion of salt, sodium chloride, in sweetener compositions comprising allulose was also known in the art at the time of the effective filing date of the invention  as taught by Shen. Shen teaches a method of preparing free-flowing edible compositions, such as table top sweeteners, wherein a first material is coated onto a second material to provide for an improved release taste profile, wherein the materials may be salts and sweeteners (abstract, page 1 paragraph 1, page 2 paragraph 5, page 11 paragraph 3, page 12 paragraph 5, page 13 all, page 19 paragraph 6, page 20 paragraphs 1 and 3, and page 21 paragraph 2). Thus, sodium chloride 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention for the sweetener composition of Nehmer to specifically be a combination of allulose and stevia in order to form a product with synergistic sweetening in view of Woodyer.  It would have been obvious for the sweetener composition to comprise 60-95% of the allulose core, coated with the stevia and about 0.25-4% sodium chloride in order ensure the product was free of bitterness in view of Bipin.  Thus, to form a sweetener composition with a ratio of about 0.25-4% sodium chloride (table salt) to 60-95% allulose (about 0.26-6.6 parts salt to 100 parts allulose) would have been obvious in view of the prior art, and the claimed range is therefore considered obvious. The ordinary artisan would have been motivated to modify Nehmer sweetener combination comprising other sweeteners having a bitter after-taste such as stevia, and utilize coating of salt wherein the salt is at least one selected from among sodium chloride, potassium chloride, magnesium chloride, calcium chloride, sodium glutamate, and sodium succinate at least for the purpose of overcoming the bitter taste from sweetener, such as, stevia ( Bipin, abstract, page 2 paragraph 1, page 3 last paragraph through page 5 first paragraph, and claims 1, 3 and 4).

Regarding the limitation of “salt-containing solution consists of the salt and water” as recited includes “at least one salt selected from among sodium chloride, potassium chloride, magnesium chloride, calcium chloride, sodium glutamate, and sodium succinate”, thus the salt containing solution can have additionalingredients that just one salt and water. Further, since the claim utilizes the trasitional phrase “comprising” in the preamble of independent claim 1, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, thus additional solutions and additional coatings can not be excluded from the claim as recited. Thus, the rejection of claim 1 over Nehmer in view of Woodyer GB, Shen and Bipen still applies (see claim interpretation above).


Regarding the allulose as crystalline allulose as recited in claim 2, the Examiner earlier took official notice that particulate sugars were known to be in crystalline form and in response to applicant’s argument evidence is provided by Woodyer 2, page 16 last para where it is clearly taught that “Allulose may typically be provided in crystalline form (i.e. pure allulose) or in the form of a syrup comprising allulose”.  As Nehmer teaches that the core was a solid single particle of edible carbohydrate selected from the group including psicose (paragraphs 0014 and 0015), it would have been obvious and well within the purview of one of ordinary skill in the art to select a known particulate form of psicose, including crystalline form. 

Regarding claim 5, as discussed above, Nehmer in view of Woodyer GB, Shen and Bipin, where sodium chloride, i.e., salt is taught, hence the same rejection applies.

Regarding the sweetener as having a mean aperture of 350um or more as recited in claim 6, as Nehmer teaches that the sweetener particles have a mean size between 100-2000um, more typically between 150-1000um (paragraph 0019), the claimed range is encompassed and considered obvious over the teachings of the prior art.

Regarding the sweetener as having a coefficient of variation in size distribution of 32% or less as recited in claim 7, Nehmer teaches that the sweetener particles have a mean size between 100-2000um, more typically between 150-1000um, wherein the composition may be sieved to achieve this (paragraph 0019).  As coefficient of variation by definition relates to the breadth of the distribution to the mean in percentage, and Nehmer teaches that the particulate composition may be sieved to achieve the desired mean particle size, it would have been obvious and well within the purview of one of ordinary skill in the art to sieve and form a product wherein the particles were of the same desired size which would provide for a low coefficient of variation in size within the claimed range; to form the product of the prior art with as many particles as possible with the desired particulate size would have been obvious and well within the purview of one of ordinary skill in the art in order to achieve a point within the disclosed size, thus making obvious a coefficient of variation for mean particle size as close to zero as possible, which encompasses the claimed range.

Regarding claim 8, as discussed above, Nehmer teaches of a sweetener composition.  Nehmer is silent to a bulk density of 69g/100ml or more as recited in claim 8. Shen et al (Shen) teaches a method of preparing free-flowing edible compositions, such as table top sweeteners, wherein a first material is coated onto a second material to provide for an improved release taste profile, wherein the materials may be salts and sweeteners (abstract, page 1 paragraph 1, page 2 paragraph 5, page 11 paragraph 3, page 12 paragraph 5, page 13 all, page 19 paragraph 6, page 20 paragraphs 1 and 3, and page 21 paragraph 
Regarding a bulk density of 69g/100ml or more as recited in claim 8, it would have been obvious to one of ordinary skill in the art for the sweetener composition of Nehmer to have a bulk density greater than 60g/100mL, preferably from 75-100g/100mL to assist in non-dusting characteristics of the product in view of Shen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nehmer in view of Woodyer GB, Shen and Bipen as applied above to claims 1-2, 5-8, further in view of Hammond et al (US 2011/0236551), hereinafter Hammond.

As discussed above, Nehmer teaches of a sweetener composition.  
Nehmer is silent to the sweetener composition as with an angle of repose of 30 degrees or less as recited in claim 9.
Hammond teaches a sweetener composition with the physical profiles similar to pure sugar, including an angle of repose, which corresponds to flow properties, of 20-45 degrees, preferably less than 40 degrees (abstract and paragraph 0071).  Regarding the sweetener composition as with an angle of repose of 30 degrees or less as recited in claim 9, it would have been obvious for the sweetener of Nehmer to have an angle of repose, within the claimed range, including 20-45 degrees, preferably less than 40 degrees in order to have a flowability similar to the conventional sweetener, pure sugar as taught by Hammond.  To form a sweetener product with flow properties similar to known and conventional sweeteners would have been obvious and well within the purview of one of ordinary skill in the art. The ordinary artisan would have been motivated to modify Nehmer and create a sweetener comprising allulose having angle of repose of 30 degrees or less as taught by Hammond at least for the purpose of creating allulose based sweetener composition that has a physical profile similar to pure sugar, including flow properties, (which corresponds to the desired angle of repose) similar to sugar for ease of use by consumer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16 of copending Application No. 16/078,607 (‘607)(reference application) in view of Nehmer et al (US 2014/0342052). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener comprising allulose and a salt in a ratio of 0.05-5 parts salt to 100 parts sweetener.
‘607 does not claim the salt as spray coated onto the allulose as recited in claim 1, however the Examiner takes official notice that salt was known for flavoring, and Nehmer teaches that by coating sweet carbohydrates, including psicose which is also known as allulose with non-carbohydrate layers which may include flavorings, the overall taste perception of the sweetener improves (abstract and paragraphs 0008, 0009 and 0013-0016).  Nehmer teaches that the coating is applied by spraying (paragraph 0019).  It would have been obvious for the carbohydrate allulose as claimed by ‘607 to thus contain a sprayed coating in order to improve the overall taste perception of the sweetener by known means in view of Nehmer.  It would have been further obvious for the flavoring ingredients of ‘607, including the salt to be part of the coating as Nehmer teaches that the coating includes flavors.
‘607 does not claim the allulose as in crystalline form as recited in claim 2, however as ‘607 recites the use of allulose to use allulose in its limited known forms, including crystalline form would have been obvious and well within the purview of one of ordinary skill in the art.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16 of copending Application No. 16/078,607 (‘607)(reference application) in view of Nehmer et al (US 2014/0342052), further in view of Shen et al (WO2015/028784 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener comprising allulose and a salts in a ratio of 0.05-5 parts salt to 100 parts sweetener.
‘607 does not claim the sweetener has a mean aperture of 350um or more as recited in claim 6, a coefficient of variation in size distribution of 32% or less as recited in claim 7, and a bulk density of 69g/100ml or more as recited in claim 8.
Shen et al (Shen) teaches a method of preparing free-flowing edible compositions, such as table top sweeteners, wherein a first material is coated onto a second material to provide for an improved release taste profile, wherein the materials may be salts and sweeteners (abstract, page 1 paragraph 1, page 2 paragraph 5, page 11 paragraph 3, page 12 paragraph 5, page 13 all, page 19 paragraph 6, page 20 paragraphs 1 and 3, and page 21 paragraph 2).  Shen teaches the composition particles have a mean size within the range of about 50-5,000um in order to provide for an optimum ratio of taste to quantity of the edible materials (page 10 paragraph 2 and page 18 paragraph 6 and page 19 paragraph 1); and a bulk density greater than 60g/100mL, preferably from 75-100g/100mL to assist in the non-dusting characteristics of the product (page 10 paragraphs 3 and page 19 paragraph 2).
Regarding the sweetener as having a mean aperture of 350um or more as recited in claim 6 and a coefficient of variation in size distribution of 32% or less as recited in claim 7, it would have been obvious to one of ordinary skill in the art for the sweetener composition claimed by ‘607 to have a mean aperture size within the range of 50-5,000um in order to provide for an optimum ratio of taste to quantity of the edible materials in view of Shen.  To use a known particulate size would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, as coefficient of variation by definition relates to the breadth of the distribution to the mean in percentage, and as selecting a particular particulate size provided for a desired effect as seen by Shen, to form a product wherein the particles were of the same desired size would provide for a low coefficient of variation in size within the claimed range; to form the product of the prior art with as many particles as possible with the desired particulate size would have been obvious and well within the purview of one of ordinary skill in the art in order to 
Regarding a bulk density of 69g/100ml or more as recited in claim 8, it would have been obvious to one of ordinary skill in the art for the sweetener composition claimed by ‘607 to have a bulk density greater than 60g/100mL, preferably from 75-100g/100mL to assist in non-dusting characteristics of the product in view of Shen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 16 of copending Application No. 16/078,607 (‘607)(reference application) in view of Nehmer et al (US 2014/0342052), further in view of Hammond et al (US 2011/0236551). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sweetener comprising allulose and a salts in a ratio of 0.05-5 parts salt to 100 parts sweetener.
‘607 does not claim the sweetener composition as with an angle of repose of 30 degrees or less as recited in claim 9.
Hammond et al (Hammond) teaches a sweetener composition with the physical profiles similar to pure sugar, including an angle of repose, which corresponds to flow properties, of 20-45 degrees, preferably less than 40 degrees (abstract and paragraph 0071).  
Regarding the sweetener composition as with an angle of repose of 30 degrees or less as recited in claim 9, it would have been obvious for the sweetener claimed by ‘607 to have an angle of repose, within the claimed range, including 20-45 degrees, preferably less than 40 degrees in order to have a flowability similar to the conventional sweetener, pure sugar as taught by Hammond.  To form a sweetener product with flow properties similar to known and conventional sweeteners would have been obvious and well within the purview of one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant’s arguments filed 12/7/ 2020 have been considered but are moot because the arguments are based on the previous prior art rejections which were withdrawn in light of applicant’s amendments.  Although, it is noted, in response to applicant's argument that the prior art does not recognize the same problem as applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 
 
 In response to applicant’s argument that  salt containing solution as taught by applied art includes other ingredients and the claim is limited to “salt-containing solution consists of the salt and water”. This argument is not found persuasive. As recited the claim utilizes the trasitional phrase “comprising” in the preamble of independent claim 1. The phrase “comprising” is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). 
Regarding the limitation of “salt-containing solution consists of the salt and water” as recited includes “at least one salt selected from among sodium chloride, potassium chloride, magnesium chloride, calcium chloride, sodium glutamate, and sodium succinate”, thus the salt containing solution can have additiona ingredients that just one salt and water. Further, since the claim utilizes the trasitional phrase “comprising” in the preamble of independent claim 1, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, thus additional solutions and additional coatings can not be excluded from the claim as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791